NO. 07-02-0494-CR

                                  IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                      JANUARY 17, 2003

                            ______________________________


                            JOHN DALE HARVEY, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

               FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 40,785-A; HONORABLE JOHN T. FORBIS, JUDGE

                           _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                   MEMORANDUM OPINION1


      Pursuant to a guilty plea, appellant was granted deferred adjudication for

aggravated assault with a deadly weapon and was placed on community supervision for


      *
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
      1
          Tex. R. App. P. 47.4.
ten years.   Upon the State’s amended motion, the trial court heard evidence and

adjudicated appellant guilty of the charged offense and assessed punishment at ten years

confinement. After appellant filed his notice of appeal, the State filed a motion to dismiss

for want of jurisdiction. We grant the State’s motion and dismiss the purported appeal.


       A timely and proper notice of appeal invokes this Court’s jurisdiction. State v.

Riewe, 13 S.W.3d 408, 410 (Tex.Cr.App. 2000). Appellant was sentenced on September

10, 2002, and without filing a motion for new trial, filed his notice of appeal on November

25, 2002. When no motion for new trial is filed, a notice of appeal must be filed within 30

days of the date sentence was imposed. Tex. R. App. P. 26.2(a)(1). The notice filed by

appellant 76 days after sentence was imposed is untimely and thus, we are without

jurisdiction to entertain this purported appeal.2


       Accordingly, the State’s motion to dismiss is granted and the purported appeal is

dismissed for want of jurisdiction.


                                           Don H. Reavis
                                             Justice

Do not publish.




       2
       Appellant may have a remedy by filing a post-conviction writ of habeas corpus
returnable to the Texas Court of Criminal Appeals for consideration of an out-of-time
appeal. Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2003).

                                              2